30 Mich. App. 295 (1971)
185 N.W.2d 904
PEOPLE
v.
THOMAS
Docket No. 9362.
Michigan Court of Appeals.
Decided January 29, 1971.
*296 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Gerald S. Surowiec, for defendant on appeal.
Before: LESINSKI, C.J., and LEVIN and O'HARA,[*] JJ.
PER CURIAM.
Defendant Booker Thomas was convicted upon his plea of guilty of second-degree murder. MCLA § 750.317 (Stat Ann 1954 Rev § 28.549). He appeals as of right alleging that the trial court's inquiry into the facts surrounding the guilty plea did not establish a sufficient factual basis for its acceptance pursuant to the requirements of GCR 1963, 785.3, and People v. Barrows (1959), 358 Mich 267, 272.
Defendant was charged with first-degree murder.[1] Testimony at the preliminary examination showed that defendant assaulted a woman, grabbed her purse, dragged her into an alley and attempted to rape her. The evidence placed defendant at the scene of the murder, alone with the victim, and in possession of a knife. On the basis of the evidence, defendant was bound over for trial.
Before trial, defendant, with assistance of counsel, offered a plea of guilty to the reduced charge of second-degree murder. The trial judge examined defendant, informed him of his constitutional rights, and ascertained that the plea was voluntarily, understandingly and knowingly made. See Boykin v. *297 Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274); People v. Jaworski (1970), 25 Mich App 540; GCR 1963, 785.3.
In response to the trial judge's inquiry, defendant recited his version of the facts. While he denied stabbing the victim and disclaimed any inclination on his part to rape, he admitted the assault and his assistance in the attempted rape. The essence of his story was that while he himself did not inflict the fatal wound, his accomplice did.
The trial court accepted the proffered guilty plea. We affirm the decision of the trial court.
As stated in People v. Bartlett (1969), 17 Mich App 205, 208:
"The Court rule does not, however, require that the offense to which the defendant pleads guilty must be established beyond peradventure before the trial judge may accept a proffered plea of guilty. It requires, in the words of the Barrows Court (p 272), `reasonable ascertainment of the truth of the plea.'"
The defendant's statements make him an accessory to the crime, and as such he may be convicted as a principal.[2] The testimony given at the preliminary examination confirms defendant's participation in the crime. See People v. Bartlett, supra, 210. We are convinced that had the case gone to trial, defendant might well have been convicted of either first- or second-degree murder. We find that a sufficient factual basis for the plea existed, and the truth of the plea reasonably ascertained.
Affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  MCLA § 750.316 (Stat Ann 1954 Rev § 28.548).
[2]  MCLA § 767.39 (Stat Ann 1954 Rev § 28.979).